Citation Nr: 1043260	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether severance of the award of service connection for left 
below the knee amputation was proper.  

2.  Whether the discontinuance of entitlement to special monthly 
compensation for a loss of use of a foot was proper.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In July 2008 and October 2009, the Board remanded the matters on 
appeal for further development.  Because the Board is finding 
that the severance was improper, there is no need to discuss 
whether the directives of the remands were substantially complied 
with as any error would not be prejudicial to the Veteran.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  At the time of the January 2006 rating decision, the evidence 
of record does not establish that the grant of service connection 
for left below the knee amputation was undebatably erroneous.

2.  At the time of the January 2006 rating decision, the evidence 
of record does not establish that the grant of entitlement to 
special monthly compensation for a loss of use of a foot was 
undebatably erroneous.


CONCLUSIONS OF LAW

1.  The severance of the award of service connection for left 
below the knee amputation was improper.  38 U.S.C.A. §§ 1110, 
5109A (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.303 (2009).

2.  The discontinuance of entitlement to special monthly 
compensation for a loss of use of a foot was improper.  38 
U.S.C.A. §§ 1110, 5109A (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d), 3.303, 3.350 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because service connection for left below the knee amputation and 
entitlement to special monthly compensation based on the loss of 
use of a foot are not being severed, there is no need to review 
whether VA's statutory duties to notify and assist are fully 
satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Special Monthly Compensation (SMC) is payable for each anatomical 
loss or loss of use of an extremity.  38 C.F.R. § 3.350(b)(1).  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below the 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether the acts of balance, propulsion, etc. could be 
accomplished equally well by an amputation stump with prosthesis; 
for example: (a) Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the foot involved.  (b) Complete 
paralysis of the external popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve, 
will be taken as loss of use of the foot.  38 C.F.R. § 
3.350(a)(2).

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 
3.957, service connection will be severed only where evidence 
establishes that the grant of service connection was clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  When severance of service connection is considered 
warranted, a rating proposing severance will be prepared setting 
forth all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore and 
will be given 60 days for the presentation of additional evidence 
to show that service connection should be maintained.  Unless 
otherwise provided, if additional evidence is not received within 
that period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  See 38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d).

Clear and unmistakable (CUE) is defined as "a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In accordance with section 3.105(a), to determine whether CUE was 
present in a prior decision, either the correct facts, as they 
were known at the time, must not have been before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time must have been incorrectly applied.  The error 
must be undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The provisions of 38 C.F.R. § 3.105(d) (revisions of decisions) 
specifically state that a change in diagnosis may be accepted as 
a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, in 
the light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous unfavorable 
decision overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  Unlike section 3.105(a), however, section 3.105(d) 
as applicable to severance cases does not limit the reviewable 
evidence to that which was before the RO at the time of the 
initial service connection award.  See Stallworth v. Nicholson, 
20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 
480 (1997); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  
The regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance, and the Court in Venturella 
reasoned that this language clearly contemplates the 
consideration of evidence acquired after the original grant of 
service connection.  If "the Court were to conclude that . . . a 
service-connection award can be terminated pursuant to §3.105(d) 
only on the basis of the law and record as it existed at the time 
of the award thereof, VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Venturella, 10 Vet. App. at 342-43.

When the RO proposed to sever service connection in a February 
2003 rating decision, the Veteran was advised of the action by a 
February 2003 letter, which also informed him that he could 
request a hearing within 30 days and submit evidence within 60 
days of the proposed severance.  He did not request a hearing at 
that time.  The Board finds that the RO satisfied the procedural 
requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining 
issue is whether the severance was proper in accordance with the 
applicable law and regulations.  A review of the relevant 
evidence is as follows.

The Veteran's service personnel records reflect that he served in 
Vietnam from August 1965 to August 1966.  His service treatment 
records are absent for any evidence of a shrapnel injury.  

A July 1980 record from Dr. W.D.S. reflected that the Veteran 
fell from a cherry picker of a truck while he was at work.  There 
was an obvious open fracture involving the lower third of the 
left tibia and a fracture that was quite unstable.  Approximately 
three inches of distal tibia protruded through the skin.  There 
was moderate contamination.  The Veteran had emergency surgery 
after sustaining the open injury of the left lower extremity and 
a closed compression fracture of the L-3 vertebral body.  An x-
ray of the left leg showed comminuted compound fracture of the 
distal left tibia with moderate deformity initially with an 
associated fracture of the midshaft of the fibula.  There were 
also findings of multiple small metallic fragments overlying the 
soft tissue of the proximal leg.  

A February 1999 VA image showed evidence of an old healed 
fracture in the distal tibia and evidence of old healed trauma 
and fracture in the midportion of the left fibula.  Opaque 
metallic densities were seen projecting over the soft tissues due 
to trauma to the left leg.  A March 1999 MRI report showed 
osteomyelitis with sequestrum in distal left tibia, probably 
three to four centimeters proximal to the ankle joint.  VA 
records dated in April 1999 reflected that the Veteran was well 
known to orthopedic service secondary to osteomyelitis from 
shrapnel exposure in Vietnam.  There was discussion on deciding 
between salvage procedures versus BKA (below knee amputation) to 
resolve the problem.  The plan was to hold ABX (antibiotics) due 
to the potential of doing salvage procedures and the importance 
of obtaining the exact etiology causing infection in the ankle 
which might make it more difficult to obtain the specimen.  An 
impression was osteomyelitis and bacteremia with the probable 
source most likely from the left ankle which was currently the 
site of the osteomyelitis.  The Veteran reported that he was in a 
rifle company in Vietnam and incurred multiple shrapnel wounds in 
his leg.  The VA social worker stated that there should not be a 
dressing problem in this case as the osteomyelitis is related to 
residuals of foreign objects in the leg and not organ failure.  
On April 22, 1999, the Veteran's left lower extremity was 
amputated below the knee.  

In May 1999, the Veteran filed a claim for left below the knee 
amputation.  

In October 1999, the Veteran submitted a statement on a VA Form 
10-2577F, Security Prescription Form that was dated in August 
1999 from Dr. J.C. noting that the Veteran's left leg was 
amputated below the knee in April 1999 due to shrapnel in the leg 
obtained in Vietnam.  He had osteomyelitis in his bone secondary 
to foreign bodies from shrapnel.  

In a February 2001 statement the Veteran asserted that he had a 
left below the knee amputation due to foreign objects/shrapnel 
that went into the bone causing osteomyelitis.  In April 2002, VA 
obtained an opinion wherein the Veteran reported that he had a 
shrapnel injury to both legs in 1965 which required an incision 
and drainage procedure of his left knee and lower leg.  The 
Veteran reported that he developed osteomyelitis in 1998 and 
underwent antibiotic therapy for a year until he underwent a left 
below the knee amputation in April 1999.  The examiner referenced 
the medical records which showed several metallic foreign body 
densities of the lower leg and the note from a doctor that showed 
this resulted in osteomyelitis of the left tibia.  The diagnosis 
was shrapnel injury to the bilateral lower extremities with 
subsequent osteomyelitis and left below the knee amputation.  The 
examiner opined that it was at least as likely as not secondary 
to the shrapnel injury and resultant osteomyelitis.  

In a July 2002 rating decision, service connection for left below 
the knee amputation and entitlement to special monthly 
compensation based on the anatomical loss of use of a foot was 
granted effective from August 20, 1999.  The grant was based on 
the August 1999 statement of Dr. J.C. and the April 2002 VA 
examination.  The decision noted that even though there was 
nothing in the service treatment records about a shrapnel injury, 
the RO resolved reasonable doubt in the Veteran's favor. 

In January 2003, a VA examiner opined that the Veteran's below 
the knee amputation resulted from osteomyelitis from his July 
1980 tibia fracture.  The examiner commented that there was no 
evidence that the Veteran received any shrapnel wounds while in 
the military.   

In February 2003, the RO proposed to sever service connection for 
left below the knee amputation and entitlement to special monthly 
compensation based on the anatomical loss of use of a foot.  The 
proposal was based partially on the April 2002 VA examiner's 
failure to consider the 1980 injury to the Veteran's left leg.  
However, the January 2003 VA examiner considered the 1980 injury 
and determined the osteomyelitis resulted from the tibia fracture 
in July 1980 and not from any possible shrapnel wounds sustained 
in service.  

In June 2003, the Veteran contended that his shrapnel wounds were 
treated by field medics.  A February 2004 finding of the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
noted that Camp Radcliff in the area of An Khe received a mortar 
attack in February 1966 that resulted in a few persons slightly 
injured.  

In a January 2006 rating decision, the RO severed service 
connection for left below the knee amputation and discontinued 
special monthly compensation, both effective from April 1, 2006.  
As outlined more clearly in the July 2006 statement of the case 
(SOC), the RO determined that VA had erroneously established 
service connection for left below the knee amputation in a July 
2002 rating action based on a failure to verify the Veteran's 
reports of receiving shrapnel wounds in Vietnam and failing to 
consider the role of his post-service on-the-job injury sustained 
in 1980.  

The Board concludes that at the time of the January 2006 rating 
decision which severed service connection and special monthly 
compensation, the evidence did not establish that the grant of 
service connection and special monthly compensation was clearly 
and unmistakably erroneous.  As reflected above, the RO severed 
the benefits because Dr. J.C. and the April 2002 VA examiner 
based their opinions on the Veteran's statements that he suffered 
shrapnel injuries in Vietnam when there was no in-service 
evidence confirming such injuries and because they did not 
consider the post-service July 1980 on-the-job injury.  

Beginning with the Veteran's contentions that he incurred 
shrapnel injuries in Vietnam, there is not clear and unmistakable 
evidence that he did not.  Although there is no record 
documenting that the Veteran did receive shrapnel injuries during 
Vietnam, there is post-service medical evidence that he has 
metallic fragments in his left leg.  For example, the July 1980 
x-ray showed multiple small metallic fragments overlying the soft 
tissue of the proximal leg and a February 1999 VA image opaque 
metallic densities were seen projecting over the soft tissues due 
to trauma to the left leg.  Moreover, there is evidence that the 
Veteran served in Vietnam and that his unit was in an area hit by 
a mortar attack in February 1966.  Accordingly, it cannot be 
found that there is clear and unmistakable evidence that the 
Veteran did not incur shrapnel in his left lower extremity during 
service.

In fact, the Board observes that the real question in this case 
is the cause of the osteomyelitis that led to the below the knee 
amputation.  In other words, as stated in the July 2008 remand, 
the essential matter involved in this case is whether a change in 
diagnosis is warranted; i.e., whether the left below-the-knee 
amputation should be diagnosed as due to residual of shrapnel 
wound(s) reportedly sustained in service, or due to a post-
service industrial accident which occurred in 1980.  Accordingly, 
the Board sought an opinion regarding whether, in the light of 
all accumulated evidence, the diagnosis on which service 
connection was predicated in a July 2002 rating action was 
clearly erroneous, to include a summary of the facts, findings, 
and reasons supporting the conclusion reached as required under 
38 C.F.R. § 3.105(d).

In October 2008, a VA opinion was obtained in reference to the 
question as to whether the diagnosis on which service connection 
for left below the knee amputation was predicated in July 2002 
rating action was clearly erroneous.  The examiner commented that 
there was no documented evidence of any shrapnel injury while the 
Veteran was in service.  Moreover, after the Veteran was 
discharged from service, he sustained a compound fracture of the 
distal left lower leg and ankle.  Later, he developed 
osteomyelitis of the distal left tibia as indicated by the March 
1999 MRI.  This osteomyelitis of the left ankle or distal tibia 
subsequently resulted in the left below the knee amputation.  

The Board stated in its October 2009 remand that because the 
October 2008 VA examiner's opinion is predicated, in part, on a 
finding that the Veteran did not have documentation of a shrapnel 
injury while he was in service and there is evidence of metallic 
fragments in his left leg, a remand was necessary for another 
opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.)  

In February 2010, another VA opinion was obtained.  After 
reviewing the Veteran's claims file and the relevant medical 
literature, the examiner concluded that the July 2002 rating 
decision which granted service connection and special monthly 
compensation was clearly erroneous.  The examiner noted that the 
[Veteran's] body encases retained foreign bodies that were in the 
knee, not the ankle.  Further, the Veteran had no left leg 
disability before his 1980 tree trimming accident.  The examiner 
referenced the July 1980 operative reports and the January 2003 
VA opinion.  In particular, the examiner noted that the 
osteomyelitis of the tibia started at the ankle, which was 
consistent with the description of the 1980 tree trimming injury 
and not consistent with the knee retained foreign body.  

The Board concludes that based on the complete evidence of record 
at the time of the February 2010 opinion, the evidence shows that 
the grant of service connection and special monthly compensation 
was clearly and unmistakably erroneous.  In this regard, the 
evidence clearly and unmistakably indicates that the 
osteomyelitis which led to the below the knee amputation was 
located in the left ankle where the Veteran sustained the post-
service fracture.  The evidence does not show that the 
osteomyelitis was located in the left knee area, which was not 
amputated and still retains the foreign bodies.  

Nevertheless, the Board concludes that severance is not 
appropriate under the circumstances of this case.  In this 
regard, as evidenced by the two remands, the Board was unable to 
find that the grant of service connection and special monthly 
compensation was clearly and unmistakably erroneous based on the 
evidence of record at the time of the January 2006 rating 
decision.  As reflected above, the January 2003 VA opinion, which 
the RO relied heavily upon when severing service connection, does 
not show that the grant of service connection and special monthly 
compensation was clearly and unmistakably erroneous because the 
opinion was based at least in part on the lack of documentation 
of in-service shrapnel wounds.  

The Board is aware that 38 C.F.R. § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO at the time 
of the initial service connection award.  Further, the regulation 
specifically allows a change in medical diagnosis to serve as a 
basis for severance.  What is unclear from the regulation as well 
as the case law is whether the reviewable evidence is limited to 
what was before the RO at the time of the decision severing 
service connection or whether the Board is allowed to develop 
evidence to clarify the factual record.  In this case, the Board 
decided to seek additional medical opinions to clarify the 
findings of the January 2003 and October 2008 VA examiners, which 
concluded that the post-service injury was the cause of the 
osteomyelitis but were inadequate as they did not sufficiently 
comment as to the impact, if any, of the assumed in-service 
shrapnel wounds on the development of the osteomyelitis which led 
to the amputation.  See Mariano v. Principi, 17 Vet. App. 305, 
312 (2003) (The Court specifically indicated that it would not be 
permissible to undertake further development if the purpose was 
to obtain evidence against an appellant's claim unless VA can 
provide a reason for conducting such development.)  However, in 
doing so, the Board cannot find that prior to this development 
that the evidence shows that the grant of service connection and 
special monthly compensation was clearly and unmistakably 
erroneous.  

The Board does not believe that the Veteran's case is the proper 
forum for attempting to clarify whether the reviewable evidence 
is limited to what was before the RO at the time of a decision 
severing service connection.  As the Board cannot find that the 
evidence shows that the grant of service connection and special 
monthly compensation was clearly and unmistakably erroneous at 
the time of the January 2006 rating decision which severed the 
benefits, the Board concludes that both decisions were improper 
at that time.  It is noted that the Board's decision does not 
preclude the RO from once again initiating proceeding to 
terminate the Veteran's service connection for left below the 
knee amputation and entitlement to special monthly compensation 
for a loss of use of a foot after properly following all 
necessary notice procedures for the termination of benefits as 
set forth under 38 C.F.R. § 3.105(d).


ORDER

Severance of the award of service connection for left below the 
knee amputation was not proper and, accordingly, service 
connection is restored.  

The discontinuance of entitlement to special monthly compensation 
for a loss of use of a foot was not proper and, accordingly, 
entitlement to special monthly compensation is restored.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


